Citation Nr: 1728266	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for right lower extremity neuropathy prior to November 12, 2011, and a rating higher than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to July 1976 and from October 1976 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Originally, service connection for the Veteran's right lower extremity neuropathy (claimed as bilateral lower extremities neuropathy secondary to shoulder surgery) was granted with an evaluation of 10 percent effective August 24, 2005.  In August 2007, the RO granted a temporary 100 percent evaluation for right lower extremity neuropathy under the provisions of 38 C.F.R. § 4.30 effective from January 11, 2007.  The previously assigned 10 percent rating was resumed effective April 1, 2007.  Later, in a February 2014 rating decision, the RO granted a 20 percent rating for right lower extremity neuropathy effective from November 12, 2011.

The Veteran had requested a Travel Board hearing as part of his appeal.  This hearing was scheduled for March 2015, but the Veteran did not appear.  In correspondence dated prior to the hearing, but received by VA after the hearing date, the Veteran indicated that he was unable to attend the hearing due to prior obligations and withdrew his hearing request.  Therefore, the Board will proceed.  See 38 C.F.R § 20.702(e) (2015).


FINDINGS OF FACT

The evidence shows that the Veteran's right lower extremity neuropathy more closely approximates to moderately severe incomplete paralysis of the sciatic nerve, but it did not more nearly approximate to severe incomplete paralysis.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating prior to November 12, 2011 and a 40 percent rating thereafter, but no higher, for right lower extremity neuropathy, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's right lower extremity neuropathy is currently rated at 20 percent under Diagnostic Code 8520, which pertains to impairment of the sciatic nerve, effective from November 12, 2011.  Prior to receiving his 20 percent rating, an evaluation of 10 percent, effective August 24, 2005, had been made.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

The note preceding § 4.124a provides that when the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  In Miller v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) interpreted that note preceding § 4.124a, as providing for "a maximum disability rating for wholly sensory manifestations of incomplete paralysis of a peripheral nerve[.]"  No. 15-2904, 2017 WL 877336 (Vet. App. Mar. 6, 2017).  The Court further added that the "note contains no mention of non-sensory manifestations," and "decline[d] to read into the regulation a corresponding minimum disability rating for non-sensory manifestations[.]"  Id.

In a March 2009 psychiatry note, the Veteran reported continuing pain and restricted activity, which also caused his mood to lower.  See March 2009 Psychiatry Note, received December 17, 2015, at 179.  When playing golf, he reported having to use a golf cart instead of walking due to his neuropathy.  Id.

In a May 2009 psychiatry note, the Veteran complained of continuing problems with his neuropathy and pain, and as a result of his neuropathy, he reported having to avoid walking too much.  See May 2009 Psychiatry Note, received December 17, 2015, at 162.

At an August 2011 podiatry examination, the Veteran complained of neuropathic pain and requested any help for his pain.  See August 2011 Podiatry Note, received December 17, 2015, at 96.  Protective sensation was absent.  Id.  There was no nail pathology or open lesions.  Id.  The pain was recorded as generalized to the Veteran's feet.  Id.

During a November 12, 2011 exam performed by Dr. H.D. of the Royal Suntomed Medical Group, the Veteran reported tingling and numbness associated with his right lower extremity neuropathy.  The severity level was documented as being a 7 on a scale of 1 to 10.  He also reported abnormal sensation, which was documented as being a 7 on a scale of 1 to 10 as well.  The pain associated with his right lower extremity neuropathy was recorded as being a 7 on a scale of 1 to 10.  Additionally, weakness of his lower extremities was recorded as being a 7 on a scale of 1 to 10.  The symptoms were described as occurring constantly.  There was no anesthesia and paralysis of the affected parts.  There was no atrophy of the right foot.  The examiner found that the range of motion (ROM) for the Veteran's right joint was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Veteran reported his functional impairments as being unable to climb stairs without holding onto a rail and not being able to climb ladders.  On neurological examination of the lower extremities, the Veteran's motor function was within normal limits.  The examiner noted sensory dysfunction demonstrated by paresthesia.  The examiner concluded that there was no paralysis as a result of the Veteran's condition.  See November 2011 Royal Suntomed Medical Group Examination, received November 12, 2011, at 3, 15.

In a February 2013 mental health outpatient initial evaluation note, the Veteran told the examiner that he felt the pain from his neuropathy, and the limitations that have resulted, contributed to his depression.  See February 2013 Mental Health Outpatient Initial Evaluation Note, received December 17, 2015, at 153.  For example, the examiner recorded that the Veteran reported he was no longer able to jog but could walk on his treadmill.  Id.

In a July 2013 primary care note, the Veteran reported chronic foot pain.  The examiner noted a history of bilateral lower leg neuropathy and made note that the Veteran was taking Vicodin three times a day when required.  See July 2013 Primary Care Note, received December 17, 2015, at 141.  The Veteran has a history of taking Vicodin in order to relieve the pain associated with his neuropathy.  See February 2013 Primary Care Note, received April 27, 2016, at 172; July 2013 Primary Care Note, received April 27, 2016, at 164; September 2013 Primary Care Note, received April 27, 2016, at 136; December 2013 Primary Care Note, received April 27, 2016, at 114; August 2014 Primary Care, received April 27, 2016, at 61; April 2015 Primary Care Note, received April 27, 2016, at 32.

During a September 2013 mental health outpatient note, the Veteran stated that when he goes to bed it takes an hour for his neuropathy to resolve.  See September 2013 Mental Health Outpatient Note, received December 17, 2015, at 122.

For a January 2016 Disability Benefits Questionnaire (DBQ), Dr. A.I.S. found that the Veteran experiences constant moderate pain of the right and left lower extremities, which was documented as being excruciating at times; intermittent moderate pain of the right and left lower extremities, which was documented as usually being dull; moderate paresthesia and/or dysesthesia of the right and left lower extremities; and mild numbness of his right lower extremity.  Right ankle dorsiflexion strength was 5/5, and right ankle plantar flexion strength was 5/5.  The examiner documented normal muscle strength of the ankle and normal deep tendon reflexes of the ankle.  The Veteran did not have muscle atrophy on examination or trophic changes attributable to his peripheral neuropathy.  Sensation was decreased for the foot and toes.  Reflexes of the bilateral lower extremities were normal.  The Veteran's gait was recorded as not being normal and mildly antalgic.  The Veteran's right and left sciatic nerves were found to be affected by mild incomplete paralysis.  His right and left external popliteal nerves were also found to be affected by mild incomplete paralysis.  Mild incomplete paralysis also affected the Veteran's right and left posterior tibial nerves and right and left internal saphenous nerves.  It was recorded that the Veteran regularly used a brace as an assistive device, and the examiner determined that his nerve condition would affect his ability to work.  The Veteran was diagnosed with mild-moderate peripheral neuropathy, painful sensory, of the lower extremities.  See January 2016 Neurology Examination, received January 6, 2016, at 2-7.

In regards to occupational impairment, the Veteran's wife reports that her husband retired from his job because of existing issues with his feet because he could no longer climb a ladder safely or stand on his feet for an extended period of time.  See November 2011 Buddy Statement.

The Board notes that the Veteran's reported neurological symptoms on his examinations and treatment notes have been moderate to moderately severe with moderate to moderately severe effects in most areas of his life.  The Veteran has reported chronic pain throughout his available medical records, and he has reported the non-sensory manifestations associated with his right foot disability.  He is competent to report the symptoms he experiences in addition to how his disability affects his quality of life, and the Board finds him credible in this regard, except where in contrast to objective clinical findings.

The non-sensory manifestations associated with the Veteran's right foot disability appear to be moderate to moderately severe.  For example, in March 2009, he reported that instead of walking, he used a golf cart when he golfed.  Again, in May 2009, he reported avoiding walking too much.  In November 2011, he reported his functional impairments as having to rely on the handrail when climbing a set of stairs and not being able to climb ladders.  In February 2013, the Veteran told the examiner he felt that the limitations resulting from his right foot disability have contributed to his depression, and he mentioned that he was no longer able to jog.  It appears his neuropathy also keeps him awake at night.  In September 2013, the Veteran stated that it takes an hour for his neuropathy to resolve after going to bed.  The Veteran's wife reported that her husband had to retire from his job due to existing issues with his feet, which would not allow him to climb a ladder safely or stand for an extended period of time.

During a January 2016 examination with Dr. A.I.S., objective non-sensory manifestations were recorded.  For example, it was noted that the Veteran regularly uses a brace as an assistive device, and the examiner determined that his nerve condition would affect his ability to work.  Additionally, it was shown that the Veteran's gait was abnormal and mildly antalgic.

Based on a review of all the above evidence, and resolving reasonable doubt, the Board finds that the criteria for a compensable rating for the Veteran's right lower extremity neuropathy prior to November 12, 2011 more nearly approximated to the criteria for a 40 percent rating.  The record reflects that the Veteran has experienced persistent chronic pain during this period, and there is evidence of impaired functioning.  As a result, the Veteran's right lower extremity symptoms were not just "wholly sensory" alone because there is evidence of non-sensory manifestations.  See 38 C.F.R. § 4.124a; see also Miller, 2017 WL 877336.  Accordingly, the criteria for a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve were more nearly approximated for the time period prior to November 12, 2011.  Likewise, the record reflects the criteria for a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve were more nearly approximated for the time period after November 12, 2011 because the record reflects that the Veteran experiences persistent chronic pain for this period and there is evidence of impaired functioning.

The preponderance of the evidence weighs against a rating greater than 60 percent for right lower extremity neuropathy under DC 8520 prior to November 12, 2011 or thereafter.  See 38 C.F.R. § 4.124a.  The criteria for a 60 percent rating for severe incomplete paralysis require marked muscular atrophy.  The evidence shows that the Veteran has not had atrophy, let alone "marked" atrophy, of the left lower extremity during the pendency of this claim.  The November 2011 examination report prepared by Dr. H.D. of the Royal Suntomed Medical Group and January 2016 DBQ filled out by Dr. A.I.S. found that the Veteran did not have muscle atrophy.  Since there must be evidence of marked muscular atrophy to warrant a 60 percent evaluation, the criteria for a 60 percent rating are not more nearly approximated.  See id.

The preponderance of the evidence also weighs against assignment of an 80 percent rating for complete paralysis of the sciatic nerve under DC 8520.  These criteria require that the foot dangle and drop, with no active movement possible of the muscles below the knees.  During his November 12, 2011 exam, the examiner found that the ROM for the Veteran's right joint was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  During the January 2016 examination, the examiner found normal muscle strength of the ankle, normal deep tendon reflexes of the ankle, and no muscle atrophy.  The fact that the Veteran still has active normal motion of the ankle shows that active movement of the muscles below the knee is still possible.  Thus, the criteria for an 80 percent rating for complete paralysis of the sciatic nerve are not more nearly approximated.  See id.

Referral for extraschedular consideration of the Veteran's right lower extremity neuropathy is not warranted.  See 38 C.F.R. § 3.321 (b); Thun, 22 Vet. App. at 114.  The criteria for extraschedular referral were discussed above.  Here, a comparison of the Veteran's right lower extremity neuropathy with the rating criteria does not show such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See id.  His radiculopathy has been manifested by pain, numbness, weakness, sensory disturbances (paresthesias, tingling, etc.) but no marked muscular atrophy or foot drop.  These manifestations are contemplated by DC 8520, and other DC's applicable to neurological impairment affecting the lower extremities (e.g. DC's 8521-8525).  See 38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123 (noting that peripheral neuritis may be characterized by loss of reflexes, sensory disturbances, and constant pain, at times excruciating).

Accordingly, the available schedular evaluations are adequate to rate the Veteran's disability of his right foot, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are related factors such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's right lower extremity neuropathy for extraschedular consideration.  See id.; 38 C.F.R. § 3.321 (b).


ORDER

A 40 percent disability rating for right lower extremity neuropathy is granted during the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


